Citation Nr: 1417553	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cataract surgery, right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2011, the Veteran testified regarding this matter at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In January 2013, the Board requested an expert medical opinion from an ophthalmologist at the Veterans Health Administration (VHA) regarding the Veteran's claim.  In February 2013, Dr. B.R.S., Acting Chief, ophthalmology section submitted a VHA opinion.  This case was previously before the Board in May 2013, at which point the Board remanded the issue currently on appeal for additional development.  The case is now before the Board for additional appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran's additional disability consisting of a retinal or macular hole of the right eye, and any decrease in visual acuity, was not caused by hospital care, medical or surgical treatment, or examination furnished by VA.



CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cataract surgery, right eye, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361, 3.655, 17.32 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim, the Veteran was mailed a letter in October 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The October 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran has also been met.  Service treatment records and identified VA treatment records have been associated with the claims file.  The Veteran has not identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

A VA examination was provided in March 2009 and a VHA opinion was provided in February 2013 in order to ascertain the nature and etiology of the Veteran's claimed disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted in the May 2013 Board Remand, more medical evidence development was needed to determine the Veteran's claim.  In the May 2013 Board Remand the Board directed the RO/AMC to schedule the Veteran for another VA examination.  The Board must ensure substantial compliance with its May 2013 Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was scheduled for an examination in November 2013, and the examination was confirmed with the Veteran via telephone.  However, the Veteran failed to appear at the appointment.  When he was called by a clerk following the missed appointment he "didn't respond to her concern."  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant fails to report for such an examination without good cause then the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2013).  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met, see 38 C.F.R. § 3.159(c)(4) (2013), and there is no basis to find that the VA examination was inadequate, or that a remand for a new examination is required.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

In general, VA compensation benefits are awarded for disability due to injury or disease incurred during or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002).  Compensation for a qualifying additional disability shall be awarded in the same manner as if such disability were service connected.  38 U.S.C.A. § 1151.  A disability is a qualifying additional disability if: (1) it was not the result of the Veteran's willful misconduct and (2) it either (a) was caused by hospital care, medical or surgical treatment, or examination furnished by VA and was proximately caused by (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (ii) an event not reasonably foreseeable.  38 U.S.C.A § 1151.  

To determine whether a Veteran has an additional disability, his condition immediately before the beginning of the VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b) (2013).

As these provisions require a showing of actual causation, merely showing that a Veteran received VA care, treatment, or examination and that the Veteran has an additional disability is insufficient.  38 C.F.R. § 3.361(c)(1).  It further is noted that hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).   

Analysis

The Veteran asserts that a retina hole formed in his right eye as a result of a VA surgical procedure performed on December 6, 2006, which required a subsequent corrective procedure performed on December 13, 2006.  He further contends that his visual acuity has significantly worsened since the time of the original surgical procedure.

All treatment records discussed are VA treatment records unless otherwise specified.  A December 2005 optometry consultation notes that the Veteran had experienced a decrease in vision for the past few months with gradual onset.  The examiner diagnosed myopia/presbyopia, and a severe decrease in vision left eye 2/2 dense posterial subcapsular cataract.  The examiner noted that the Veteran's retina was normal.  The Veteran was referred to the Miami VAMC for cataract surgery.  A January 2006 ophthalmology consultation confirmed the diagnosis of cataracts.  The Veteran noted that he wished to proceed with surgery.  

An operative report, dated, December 6, 2006, did not indicate the presence of a retinal hole in the preoperative diagnosis.  On December 6, 2006, the Veteran signed consent for treatment/procedure, which did not indicate that a retinal hole was a risk factor of cataract surgery.  The December 6, 2006, operative report noted that the Veteran underwent a phacoemulsification of the cataract of the right eye, anterior vitrectomy, implantation of a sulcus intraocular lens, and sub-Tenon's injection of triamcinolone.  The report noted that there were no complications.  

In a post-operative follow-up dated December 7, 2006, the examiner noted a dislocated intraocular lense with cortical fragment posteriorly.  In an addendum to the follow-up, the examiner noted that she discussed the assessment and plan with the Veteran and discussed risks of surgery including retinal detachment, infection, bleeding, loss of vision, loss of the eye, need for additional surgery, and elevated intraocular pressure.  The Veteran noted that he understood and desired to proceed with the vitrectomy, placement of intraocular lense, and intravitreal kenalog.  On December 7, 2006, the Veteran signed an informed consent document.

On December 13, 2006, the Veteran underwent a pars plana vitrectomy, removal of dislocated intraocular lense, placement of anterior chamber intraocular lense, and endolaser and air-fluid exchange of the right eye.  A operative report notes that there were no complications.  The operative report notes that a small retinal hole with a cuff of subretinal fluid was encountered, no extension of subretinal fluid was noted, and an endolaser was used to demarcate the retinal hole.  The postoperative diagnosis included a retinal hole.  

In March 2009, the Veteran was afforded a VA examination.  It was noted that the Veteran underwent a procedure on December 6, 2006, for the implementation of a sulcus intraocular lens.  The examiner noted that he consulted with a retinal specialist, who determined that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in providing surgical treatment or follow-up care.  The examiner opined that the Veteran's resulting decrease in vision was not proximately caused by the rehabilitation service at the Miami VAMC.  It was noted that the Veteran signed an informed consent document, prior to that procedure, and that section 12 of that document was applicable to the Veteran's retinal disorder.  As such, the Veteran's retinal hole was not an event which was not reasonably foreseeable.  

The examiner also noted that the Veteran's peripheral retinal hole, which was diagnosed and treated during the lense exchange procedure, is unrelated to his current decrease in visual acuity, which was noted in subsequent VA outpatient reports.  The examiner went on to state that the occurrence of this retinal hole is not due to anyone's negligence, and that it could have existed prior to surgery.  He cited a report that indicated that retinal holes occur in 2-3 percent of the population, and that the retinal hole could have occurred due to unpreventable risk.  As noted above, however, retinal holes were not listed as a risk factor in section 12 of the signed informed consent, dated December 6, 2006.  The examiner indicated that a macular hole, noted in a September 2007 outpatient report, could have been a cystoids macular edema, a known complication of cataract surgery, with a large central cyst that looked like a macular hole.  

In a January 2013 VHA opinion request, the Board noted that there were two issues which were either not addressed, or were stated incorrectly in the March 2009 VA examination.  First, the formation of retinal holes as a possible risk of cataract surgery was not communicated to the Veteran prior to the procedure on December 6, 2006.  Therefore, the examiner's statement that such a risk was anticipated is not correct, and as such that portion of his rationale lacked adequate probative value on which to base a decision.  Second, the opinion did not take into account the Veteran's competent statements indicating that his vision actually worsened, instead of improved, following cataract surgery and the subsequent procedure performed on December 13, 2006.  The Board noted that the Veteran is competent to report a decrease in visual acuity and he cited specific examples of such during his March 2011 Board hearing.  Therefore, the Board noted that these statements must be addressed within the context of any opinion.

The Board requested that the VHA opinion address four questions.  First, whether it is at least as likely as not that any currently diagnosed visual disorder of the right eye, to include retinal and/or macular holes, was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the paper of VA in furnishing the hospital care, medical or surgical treatment, or examination.  Second, if no, was the formation of a retinal hole an event that was not reasonably foreseeable.  Third, if it is determined that a retinal and/or macular hole, or any other eye disorder, preexisted the surgical procedure on December 6, 2006, is it as least as likely as not that any such currently-diagnosed visual disorder of the right eye was aggravated as a result of the procedure.  Finally, is it as least as likely as not that any current decrease in visual acuity was the result of either surgical procedure performed by the VA.

In a February 2013 VHA opinion, Dr. B.R.S. opined that it is not likely that the Veteran's currently diagnosed visual disorders of the right eye were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination.  He also opined that the formation of the Veteran's retinal hole was an event that was not reasonably foreseeable prior to December 6, 2006.  The examiner noted that the informed consent included retinal detachment, a complication which occurs subsequent to the formation of a retinal hole.  The examiner noted that the retinal hole was treated effectively prior to progressing to a major retinal detachment.  The examiner also noted that there was no evidence to determine that a retinal and/or macular hole may have existed prior to the surgical procedure on December 6, 2006.  Therefore, he opined that it was unlikely that a preexisting eye disorder was aggravated as a result of the surgical procedure.

With regard to the issue of whether any current decrease in the Veteran's visual acuity was the result of either surgical procedure performed by VA in December 2006, Dr. B.R.S. opined that it was not possible to determine if a current decrease in visual acuity was the result of one or both surgical procedures without resorting to speculation.  He noted that during the postoperative examination in April 2007, diabetic retinopathy was documented, which is an independent disease process that was not the result of either surgical procedure.  Dr. B.R.S. also noted that the procedures performed on December 6 and 13, 2006, are both associated with the increased risk of cystoids macular edema, which can result in long-term reduction of visual acuity even after resolution of the macular edema or other maculopathy as a direct result of one or both of the surgical procedures.  However, the Board noted in its May 2013 Remand that this was not supported by the records and is therefore both speculative and unlikely.  

In the May 2013 Remand, the Board noted that it remained unclear whether the Veteran sustained additional disability, to specifically include decreased visual acuity, as a result of either surgical procedure performed by VA on December 6 or 13, 2006.  Thus, the Board was unable to render a fully informed decision without an examination and clarifying opinion as to whether the Veteran's loss of visual acuity was due to either procedure performed by VA in December 2006. 

In July 2013, a VA ophthalmologist prepared an eye clinic ophthalmology progress note after reviewing the Veteran's claims file and medical records.  The examiner noted the Veteran's surgical history.  The examiner noted that the Veteran's vision was tested post-surgery in February 2007 and April 2007, with no mention of eccentric fixation in the right eye.  The examiner opined that the macular hole developed sometime between April 2007 and the September 2007 examination.  The examiner noted that an outside eye examination in May 2011 did not mention any macular abnormality or macular hole in the right eye.  The examiner opined that the macular hole may have either spontaneously closed on its own, or the Veteran may have had another surgery to close it, but if so that information was not included in the records.  The examiner noted that a March 2012 examination showed eccentric fixation of the right eye, which was consistent with having developed a macular hole, but that it was unclear whether it was a persistent macular hole that was not seen or mentioned by the May 2011 examiner, or if it was a macular hole that recurred in 2012.  The examiner noted that there was no decrease in visual acuity, but rather a decrease in vision related to the eccentric fixation of vision, subsequent to the December 2006 treatment, due to a subsequent macular hole that developed at some point between April 2007 and September 2007.  The examiner opined that the macular hole was not related to any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment since a macular hole can develop at any point in any person, and it is not entirely clear how and why it would develop.  Thus, the examiner also opined that it was not an event that was reasonably foreseeable.  

In August 2013, the RO/AMC requested a physical examination for the Veteran to go along with the examiner's medical opinion.  In August 2013, the July 2013 VA examiner noted that there was no need to re-examine the patient since there is nothing that an updated eye examination would show that the March 2012 examination, or the May 2011 examination would not have shown that would change her medical opinion regarding the claim.  The Veteran was eventually scheduled for a VA physical examination, but he did not show to his appointment.  

Here, the most probative evidence of record shows that although the Veteran does have an additional disability consisting of a macular or retinal hole in his right eye, that this additional disability was not caused by VA surgical treatment in December 2006.  Although the Veteran has contended that his visual acuity has decreased due to the surgeries and that the macular hole was caused by the surgeries, the Board finds that the various VA opinions are the most probative evidence of record.

The Board notes that while the Veteran might sincerely believe that his current right eye disability is related to December 2006 surgeries and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran has a current disability as a result of complications from December 2006 surgeries falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report a subjective impression of decreased visual acuity.  However, based on the complexity of the question, the Board finds that the Veteran cannot determine whether or not a decrease in his visual acuity was caused by his December 2006 surgeries, as opposed to other unrelated factors.

The March 2009 VA examiner, the February 2013 VHA specialist, and the July 2013 VA examiner all noted that the Veteran's current eye disability is unrelated to the December 2006 procedures.  The Board acknowledges that the three opinions leave certain questions unanswered.  However, as noted above, the Veteran failed to appear at his schedule VA examination, thus the Board may decide the claim on the evidence of record.  38 C.F.R. § 3.655.  Here, the VA examiners note that the Veteran's macular or retinal hole was likely unrelated to the surgeries, as a hole can appear at any time, and its cause is unknown.  Further, the examiners have attributed at least part of the loss of visual acuity to an additional diagnosis of diabetic retinopathy, which was noted to be separate and independent from the Veteran's December 2006 eye surgeries.  

In sum, the Board finds that while there has been a decrease in visual acuity subsequent to the hospital care, medical or surgical treatment in December 2006, the additional decrease in visual acuity was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment in December 2006.  The Board also finds that a decrease in visual acuity was an event that was reasonably foreseeable.  The Veteran signed an informed consent document, and was made aware that retinal detachment was a possible side effect of surgery.  The VA examiners noted that a retinal hole would precede retinal detachment, and in this case the doctors were able to prevent the hole from turning into a complete detachment.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation for additional disability of the eye caused by VA's treatment in 2006 must be denied.   
  

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of cataract surgery, right eye, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


